               Case 18-12808-KG   Doc 358-1   Filed 07/09/19   Page 1 of 16



                                     EXHIBIT A

                                  Proposed Sale Order




DOCS_SF:101303.10 93856/003
                Case 18-12808-KG             Doc 358-1         Filed 07/09/19         Page 2 of 16



                          IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE


In re:                                                                 Chapter 11

WHITE EAGLE ASSET PORTFOLIO, LP, et al.,6                              Case No. 18-12808 (KG)

                                    Debtors.                           Jointly Administered


              ORDER (A) AUTHORIZING THE SALE OF THE
     MAJORITY EQUITY INTERESTS IN DEBTORS WHITE EAGLE ASSET
  PORTFOLIO, LP AND WHITE EAGLE GENERAL PARTNER, LLC FREE AND
  CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS, (B)
      AUTHORIZING ASSUMPTION AND PAYMENT OF LIABILITIES OF
    WHITE EAGLE ASSET PORTFOLIO, LP AND WHITE EAGLE GENERAL
  PARTNER, LLC BY DEBTOR LAMINGTON ROAD DESIGNATED ACTIVITY
COMPANY; (C) APPROVING BID PROTECTIONS IN FAVOR OF THE PURCHASER
   SUPPORT PARTIES, (D) GRANTING THE BUYER AND THE PURCHASER
   SUPPORT PARTIES THE PROTECTIONS AFFORDED TO A GOOD FAITH
           PURCHASER, AND (E) GRANTING RELATED RELIEF

         Upon the motion [Docket No. ___] (the “Motion”) of the above-captioned debtors

(collectively, the “Debtors”) for entry of an order (this “Order”): (i) approving the sale (the

“Sale”) of the majority interests (representing 72.5% of the equity) in Debtors White Eagle Asset

Portfolio, LP (“White Eagle”) and White Eagle General Partner, LLC (“WEGP”) (as such

interests may be further defined in the Purchase Agreement (as defined below) collectively, the

“Acquired Interests”) to one or more entities or acquisition vehicles (collectively, the “Buyer”) to

be funded by Jade Mountain Partners and other co-investors (together, the “Purchaser Support

Parties”), free and clear of all liens, claims, encumbrances, and other interests, pursuant to the

terms of a Commitment Letter filed with the Court at Docket No. ___ (including the Term Sheet

6 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.
                                                           1
DOCS_SF:101303.10 93856/003
               Case 18-12808-KG         Doc 358-1      Filed 07/09/19      Page 3 of 16



attached thereto, the “Commitment Letter”), which is subject to definitive documentation (the

“Definitive Documentation”) including, but not limited to, a purchase agreement (as amended,

restated, supplemented, or otherwise modified, the “Purchase Agreement”), (ii) authorizing

assumption and payment of liabilities of White Eagle and WEGP by Debtor Lamington Road

Designated Activity Company (“LRDAC”) (iii) approving bid protections in favor of the

Purchaser Support Parties, (iv) granting the Buyer and the Purchaser Support Parties the

protections afforded to a good faith purchaser pursuant to section 363(m) and (n) of the

Bankruptcy Code, and (v) granting certain related relief; and it appearing that the relief requested

is in the best interests of the Debtors’ estates, their creditors and other parties-in-interest; and the

Court having jurisdiction to consider the Motion and the relief requested therein pursuant to 28

U.S.C. § 1334; and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409; and notice of the Motion and opportunity for objections or requests for hearing having

been provided; and based on the statements of counsel and the evidence presented in support of

the relief requested by the Debtors in the Motion at a hearing conducted before this Court (the

“Sale Hearing”); and it appearing that no other notice need be given; and it further appearing that

the legal and factual bases set forth in the Motion and at the Sale Hearing establish just cause for

the relief granted herein; and after due deliberation and sufficient cause appearing therefor:

         THE COURT HEREBY FINDS THAT:

         A.       This Court has jurisdiction to hear and determine the Motion pursuant to 28

U.S.C. § 1334(a). Venue is proper in this District and in this Court pursuant to 28 U.S.C.

§§ 1408 and 1409.

         B.       This Order constitutes a final and appealable order within the meaning of 28

U.S.C. § 1291. Notwithstanding Bankruptcy Rule 6004(h), this Court expressly finds that there

                                                   2
DOCS_SF:101303.10 93856/003
               Case 18-12808-KG         Doc 358-1      Filed 07/09/19     Page 4 of 16



is no just reason for the delay in the implementation of this Order and expressly directs the entry

of judgment as set forth herein.

         C.       The statutory predicates for the relief requested in the Motion are sections 105(a)

and 363 of the Bankruptcy Code, Bankruptcy Rules 2002 and 6004, and Local Rule 6004-1.

         D.       Adequate, sufficient and appropriate notice of the Motion and the Sale and a

reasonable opportunity to object or be heard with respect to the Motion and the relief requested

therein has been afforded to all known interested persons and entities, and no other or further

notice of the Sale is or shall be required.

         E.       The Debtors have articulated good and sufficient reasons for this Court to grant

the relief requested in the Motion, including approval of the Bid Protections. The Purchaser

Support Parties are unwilling to proceed with the Sale absent the Bid Protections, which are

reasonable and appropriate under the circumstances given the substantial time and resources that

the Purchaser Support Parties have devoted (and will continue to devote) to the Sale.

         F.       The disclosures made by the Debtors concerning the Sale were good, complete

and adequate. The Sale represents the highest and best proposal for the purchase of the Acquired

Interests or White Eagle’s assets available to these estates under present circumstances. The

consideration offered is fair and reasonably equivalent value for the Acquired Interests.

         G.       Each of the Purchaser Support Parties and the Buyer, prior to the Closing Date, is

not an “insider” or otherwise an “affiliate” of any of the Debtors, as those terms are defined in

section 101(31) of the Bankruptcy Code. The Buyer and each Purchaser Support Party is

purchasing the Acquired Interests in good faith, for fair consideration and reasonably equivalent

value, and is a good faith buyer within the meaning of section 363(m) of the Bankruptcy Code,



                                                   3
DOCS_SF:101303.10 93856/003
               Case 18-12808-KG         Doc 358-1      Filed 07/09/19    Page 5 of 16



and is therefore entitled to the full protection of that provision, and otherwise has proceeded in

good faith in all respects in connection with this proceeding.

         H.       In the absence of a stay pending appeal, the Buyer and each Purchaser Support

Party will be acting in good faith pursuant to section 363(m) of the Bankruptcy Code in closing

the transactions contemplated by the Commitment Letter at any time on or after entry of this

Order.

         I.       The insured under each life insurance policy agreed with White Eagle and/or

White Eagle’s servicer to the ongoing release of medical records by his or her medical providers.

The value of the assets owned by White Eagle is in part, dependent upon the health and life

expectancy of the insureds. Therefore, in order for the Buyer to adequately assess and realize the

value of the Acquired Interests, the Buyer’s servicer may seek to obtain and review medical

information from the health care providers of the insureds.

         J.       Approval of the Motion and the consummation of the transactions contemplated

thereby (including the assumption of the White Eagle Liabilities by LRDAC) are in the best

interests of the Debtors, their creditors, their estates and other parties-in-interest. LRDAC will

receive fair consideration from the purchase price paid for the Acquired Interests in exchange for

its assumption of the White Eagle Liabilities

         K.       The Debtors have demonstrated compelling circumstances and a good, sufficient

and sound business purpose and justification for the Sale.

         L.       A reasonable opportunity to object or be heard with respect to the Sale and the

Bid Protections has been afforded all interested persons and entities.

         M.       The Debtors are the sole and lawful owners of the assets to be transferred

pursuant to the Commitment Letter and the Definitive Documentation and: (a) have full power

                                                   4
DOCS_SF:101303.10 93856/003
               Case 18-12808-KG         Doc 358-1      Filed 07/09/19     Page 6 of 16



and authority to execute the Definitive Documentation; (b) have all of the power and authority

necessary to consummate the Sale, and (c) upon entry of this Order, need no consent or approval

from any other person or entity to transfer the Acquired Interests, or to otherwise consummate

the Sale in accordance with the Commitment Letter and the Definitive Documentation.

         N.       In order for the Buyer to acquire White Eagle, LRDAC will assume any and all

White Eagle Liabilities on the Closing Date and White Eagle and WEGP shall thereafter be

released from the White Eagle Liabilities and the Consummation Date (as defined in the Plan)

shall be deemed to have occurred with regards to White Eagle and WEGP on the Closing Date.

         NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

         1.       The relief request in the Motion is granted and approved, and the Sale

contemplated thereby and by the Commitment Letter and the Definitive Documentation is

approved as set forth in this Order.

         2.       All objections to the Motion or the relief requested therein that have not been

withdrawn, waived or settled as announced to this Court or by stipulation filed with this Court,

and all reservations of rights included therein, are hereby overruled on the merits.

         3.       The Commitment Letter, including the Bid Protections and the Definitive

Documentation contemplated thereby and all of the terms and conditions thereof, are hereby

approved.

         4.       The Bid Protections in favor of the Purchaser Support Parties are approved and

the Purchaser Support Parties are hereby entitled to a superpriority administrative expense claim

status, senior to all other administrative claims and subject only to the superpriority

administrative expense claims of the Debtors’ debtor-in-possession financing facility and

                                                   5
DOCS_SF:101303.10 93856/003
               Case 18-12808-KG          Doc 358-1      Filed 07/09/19     Page 7 of 16



adequate protection superpriority administrative expense claims in favor of the Lender Parties.

The Debtors shall satisfy the Bid Protections subject to the terms of the Commitment Letter and

the Definitive Documentation, as applicable. In the event that the Debtors proceed with an

alternative transaction to the Commitment Letter or Definitive Documentation with the

Purchaser Support Parties, the Debtors are hereby authorized and required to pay the Bid

Protections and any such alternative transaction will be subject to satisfaction of the Bid

Protections and the Purchaser Support Parties’ claim shall attach to the proceeds of such sale.

         5.       Pursuant to section 363(b) of the Bankruptcy Code, subject to payment of the

Debtors’ obligations to the Lender Parties in full, the Debtors are authorized and empowered to

take any and all actions necessary or appropriate to (a) consummate the Sale of the Acquired

Interests to the Buyer pursuant to and in accordance with the terms of the Commitment Letter

and the Definitive Documentation, (b) close the Sale as contemplated by the Commitment Letter,

the Definitive Documentation and this Order, (c) have LDRAC assume the White Eagle

Liabilities and release White Eagle and WEGP from the White Eagle Liabilities, and (d) execute

and deliver, perform under, consummate, implement and close fully the Commitment Letter,

together with the Purchase Agreement and all additional Definitive Documentation, instruments

and documents that may be reasonably necessary or appropriate to the performance of the

obligations as contemplated by the Commitment Letter, the Purchase Agreement, and such other

Definitive Documentation and ancillary documents.

         6.       This Order shall be binding in all respects upon the Debtors, their estates, all

creditors, all holders of equity interests in any Debtor (including Emergent), all holders of any

Claim(s) (whether known or unknown) against any Debtor, any holders of encumbrances against

or on all or any portion of the Acquired Interests or assets of White Eagle, WEGP, the Buyer, the

                                                    6
DOCS_SF:101303.10 93856/003
               Case 18-12808-KG         Doc 358-1      Filed 07/09/19    Page 8 of 16



Purchaser Support Parties, and all successors and assigns of the Buyer and the Purchaser Support

Parties, and any trustees, if any, subsequently appointed in any of the Debtors’ chapter 11 cases

or upon a conversion to chapter 7 of the Bankruptcy Code of any of the Debtors’ cases. This

Order, the Commitment Letter, and the Purchase Agreement shall inure to the benefit of the

Debtors, their estates and creditors and the Buyer, the Purchaser Support Parties, and their

respective successors and assigns.

         7.       Pursuant to sections 105(a) and 363 of the Bankruptcy Code, subject to payment

of the Debtors’ obligations to the Lender Parties in full, the Debtors are authorized to transfer the

Acquired Interests to the Buyer on the Closing Date. Subject to payment of the Debtors’

obligations to the Lender Parties in full, such Acquired Interests shall be transferred to the Buyer

subject to and in accordance with the Commitment Letter, the Purchase Agreement and all other

Definitive Documentation upon and as of the Closing Date, and such transfer shall constitute a

legal, valid, binding and effective transfer of the Acquired Interests which transfer vests or will

vest in Buyer, with all right, title and interest of the Debtors to the Acquired Interests, and, upon

payment of the Debtors’ obligations to the Lender Parties in full, shall be free and clear of all

liens, claims, encumbrances, and other interests to the maximum extent provided by

section 363(f) of the Bankruptcy Code.

         8.       Except as expressly permitted or otherwise specifically provided in the

Commitment Letter, the Purchase Agreement, the Definitive Documentation or this Order,

subject to payment of the Debtors’ obligations to the Lender Parties in full, all persons or entities

holding liens, claims, encumbrances, or other interests in all or any portion of the Acquired

Interests or any assets owned by White Eagle or WEGP, arising under or out of, in connection

with, or in any way relating to the Debtors, White Eagle’s assets, WEGP’s assets, the White

                                                   7
DOCS_SF:101303.10 93856/003
               Case 18-12808-KG          Doc 358-1      Filed 07/09/19    Page 9 of 16



Eagle Liabilities, the Acquired Interests, the operation of the Debtors’ business prior to the

Closing Date or the transfer of the Acquired Interests to the Buyer, hereby are forever barred,

estopped and permanently enjoined from asserting against the Buyer or any Purchaser Support

Party or their successors or assigns, their property such persons’ or entities’ liens, claims,

encumbrances, or other interests in and to the Acquired Interests or the assets of White Eagle or

WEGP. Upon consummation of the transactions set forth in the Purchase Agreement and the

Definitive Documentation and subject to payment of the Debtors’ obligations to the Lender

Parties in full, the Buyer and Debtors shall each be authorized to file termination statements or

lien terminations in any required jurisdiction to remove any record, notice filing, or financing

statement recorded to attach, perfect or otherwise notice any lien or encumbrance with respect to

the Acquired Interests or White Eagle’s or WEGP’s assets that is extinguished or otherwise

released pursuant to this Order under section 363 and the related provisions of the Bankruptcy

Code and take all other actions as may be deemed necessary or appropriate to consummate the

Sale pursuant to the terms of the Commitment Letter and the Definitive Documentation and

execute and deliver, perform under, consummate, and implement the Sale.

         9.       Subject to payment of the Debtors’ obligations to the Lender Parties in full, all

persons and entities are hereby forever prohibited and enjoined from taking any action that

would adversely affect or interfere with the ability of the Debtors to sell and transfer the

Acquired Interests to the Buyer or for LRDAC to assume the White Eagle Liabilities in

accordance with the terms of the Commitment Letter, the Purchase Agreement, and this Order.

All persons currently in possession of any or all of the Acquired Interests are hereby directed to

surrender possession of such Acquired Interests or assets of White Eagle or WEGP to the Buyer

on the Closing Date.

                                                    8
DOCS_SF:101303.10 93856/003
               Case 18-12808-KG         Doc 358-1       Filed 07/09/19     Page 10 of 16



         10.      Subject to payment of the Debtors’ obligations to the Lender Parties in full, all

persons and entities that are in possession of some or all of the Acquired Interests or any assets

of White Eagle and WEGP on the Closing Date are directed to surrender possession of such

Acquired Interests or assets of White Eagle and WEGP to the Buyer or its assignee or designee.

         11.      Subject to payment of the Debtors’ obligations to the Lender Parties in full, the

provisions of this Order authorizing the Sale of the Acquired Interests by the Debtors free and

clear of liens, claims, encumbrances, and other interests and the assumption by LRDAC of the

White Eagle Liabilities shall be self-executing, and none of the Debtors, the Buyer, or any other

party shall be required to execute or file releases, termination statements, assignments,

cancellations, consents or other instruments to effectuate, consummate, and/or implement the

provisions hereof with respect to the Sale; provided, however, that this paragraph shall not

excuse such parties from performing any and all of their respective obligations under the

Commitment Letter and the Definitive Documentation.

         12.      Subject to payment of the Debtors’ obligations to the Lender Parties in full, this

Order is and shall be binding upon and govern the acts of all persons and entities, including,

without limitation, all filing agents, filing officers, title agents, title companies, recorders of

mortgages, recorders of deeds, registrars of deeds, administrative agencies, governmental

departments, secretaries of state, federal and local officials, foreign governments and all other

persons or entities who may be required by operation of law, the duties of their office, or

contract, to accept, file, register or otherwise record or release any documents or instruments, or

who may be required to report or insure any title or state of title in or to any Acquired Interest or

asset of White Eagle or WEGP; and each of the foregoing persons and entities is hereby directed

to accept for filing any and all of the documents and instruments necessary and appropriate to

                                                    9
DOCS_SF:101303.10 93856/003
               Case 18-12808-KG         Doc 358-1       Filed 07/09/19   Page 11 of 16



consummate the transactions contemplated by the Commitment Letter and the Definitive

Documentation.

         13.      Subject to payment of the Debtors’ obligations to the Lender Parties in full, any

and all governmental recording offices, boards, bureaus, agencies and all other parties, persons

or entities are authorized to accept this Order for recordation on or after the Closing Date as

conclusive evidence of the free and clear, and unencumbered, transfer of all right, title, interest

and ownership in and to the Acquired Interests conveyed by LRDAC to the Buyer on the Closing

Date.

         14.      From and after the Closing Date, White Eagle and any subsequent owner of a life

insurance policy shall continue to have all rights that White Eagle previously had under existing

authorizations to obtain updated medical and personal information from time to time regarding

each insured under each life insurance policy and any health care providers or insured contacts

who receive a copy of such authorizations together with a copy of this Order and a written

request by White Eagle or any subsequent owner of a life insurance policy shall be permitted to

rely on this Order in releasing copies of medical records or contact information or physician

information to White Eagle, Buyer or any subsequent owner of such life insurance policy to the

extent permitted by such authorizations.

         15.      Except as otherwise expressly set forth in this Order, the Commitment Letter, or

the Definitive Documentation, subject to payment of the Debtors’ obligations to the Lender

Parties in full, based on the record before this Court, the Buyer and each Purchaser Support

Party: (i) does not, pursuant to the Definitive Documentation or otherwise, assume, agree to

perform, pay, or otherwise have any responsibilities for any liabilities or obligations of the

Debtors or any other Person relating to or arising out of the operations of or assets of the Debtors

                                                   10
DOCS_SF:101303.10 93856/003
               Case 18-12808-KG        Doc 358-1       Filed 07/09/19   Page 12 of 16



on or prior to the Closing Date; (ii) is not, and shall not be, a successor to the Debtors by reason

of any theory of law or equity; and (iii) shall not have any successor or transferee liability of any

kind or character. All White Eagle Liabilities are expressly assumed by LRDAC as of the

Closing Date and each of White Eagle and WEGP are hereby released from such White Eagle

Liabilities.

         16.      Subject to the terms of the Definitive Documentation and payment of the Debtors’

obligations to the Lender Parties in full, the Acquired Interests purchased thereunder and all

assets owned by White Eagle and WEGP shall be transferred to and vest in the Buyer (or remain

in White Eagle or WEGP, as applicable) free and clear of all claims (including, without

limitation, all “claims” as defined in section 101(5) of the Bankruptcy Code). The Acquired

Interests and all assets of White Eagle and WEGP shall specifically be taken free and clear of all

liens, claims (as defined in section 101(5) of the Bankruptcy Code), encumbrances, obligations,

liabilities, contractual commitments or interests of any kind or nature whatsoever, whether

contingent, unliquidated, unmatured or otherwise, in respect of LRDAC or any property of

LRDAC.

         17.      Subject to the terms of the Definitive Documentation and payment of the Debtors’

obligations to the Lender Parties in full, from and after the Closing Date, LRDAC shall assume

all White Eagle Liabilities and White Eagle and WEGP shall thereafter each be deemed

exculpated and released of any and all such White Eagle Liabilities.

         18.      Neither Buyer nor any Purchaser Support Party nor or any of their respective

affiliates, shall be deemed, as a result of any action taken in connection with the Sale, the

consummation of the transactions contemplated by the Definitive Documentation, or the transfer

or operation of the relevant purchased assets (a) to be a legal successor, or otherwise be deemed

                                                  11
DOCS_SF:101303.10 93856/003
               Case 18-12808-KG        Doc 358-1       Filed 07/09/19     Page 13 of 16



a successor to the Debtors; (b) to have, de facto or otherwise, merged with or into the Debtors;

(c) to be an alter ego or a continuation of the Debtors; or (d) to have any responsibility for any

obligations based on any theory of successor or similar theories of liability.

         19.      Without limiting the generality of the foregoing, except as otherwise expressly

provided in the Definitive Documentation or this Order, neither, Buyer nor any Purchaser

Support Party nor, after the Closing Date, White Eagle nor WEGP, nor any of their respective

affiliates, shall be liable for any claims against or in the Acquired Interests purchased under the

Definitive Documentation or against the Debtors or any of their predecessors or affiliates or the

White Eagle Liabilities, and the Buyer and each Purchaser Support Party and their respective

affiliates shall not have successor, transferee, derivative, or vicarious liabilities of any kind or

character, whether known or unknown as of the Closing Date, then existing or hereafter arising,

whether fixed or contingent, asserted or unasserted, liquidated or unliquidated, with respect to

the Debtors or their affiliates or any obligations of the Debtors or their affiliates arising prior to

the Closing Date, including, but not limited to: (a) any foreign, federal, state, or local revenue,

pension, ERISA (as defined below), tax (including, without limitation, taxes arising, accruing or

payable under, out of, in connection with, or in any way relating to the operation of the

purchased assets prior to the Closing Date), labor, employment, antirust, environmental, or other

law, rule, or regulation (including without limitation filing requirements under any such laws,

rules or regulations); (b) any products liability law, rule, regulation, or doctrine with respect to

any Debtor’s liability under such law, rule, regulation, or doctrine, or under any product warranty

liability law or doctrine; (c) any employment or labor agreements, consulting agreements,

severance arrangements, change-in-control agreements, or other similar agreement to which any

Debtor is a party; (d) any pension, welfare, compensation, or other benefit plans, agreements,

                                                  12
DOCS_SF:101303.10 93856/003
               Case 18-12808-KG       Doc 358-1       Filed 07/09/19    Page 14 of 16



practices, and programs, including, without limitation, any pension plan of any Debtor; (e) the

cessation of any Debtor’s operations, dismissal of employees, or termination of employment or

labor agreements or pension, welfare, compensation, or other employee benefit plans,

agreements, practices and programs, obligations that might otherwise arise from or pursuant to

(i) the Employee Retirement Income Security Act of 1974 (“ERISA”), (ii) the Fair Labor

Standards Act, (iii) Title VII of the Civil Rights Act of 1964, (iv) the Federal Rehabilitation Act

of 1973, (v) the National Labor Relations Act, (vi) the Age Discrimination and Employment Act

of 1967, (vii) the Americans with Disabilities Act of 1990, or (viii) Section 4980B of the Internal

Revenue Code and Part 6 of Title I of ERISA; (f) environmental liabilities, debts, claims, or

obligations arising from conditions first existing on or prior to the Closing Date (including,

without limitation, the presence of hazardous, toxic, polluting, or contamination substances or

wastes), which may be asserted on any basis, including, without limitation, under the

Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et

seq.; (g) any liabilities, debts, or obligations of or required to be paid by any Debtor for any taxes

of any kind for any period prior to the Closing Date; (h) any liabilities, debts, commitments, or

obligations for any taxes relating to the operation of White Eagle, WEGP, White Eagle’s assets,

WEGP’s assets, or the Acquired Interests purchased under the Definitive Documentation prior to

the Closing Date; (i) any bulk sale law; and (j) any litigation.

         20.      The transactions contemplated by the Commitment Letter and the Definitive

Documentation are undertaken by the Buyer and each Purchaser Support Party without collusion

as that term is defined in section 363(n) of the Bankruptcy Code, and in good faith, as that term

is defined in section 363(m) of the Bankruptcy Code, and accordingly, the reversal or

modification on appeal of the authorization provided herein to consummate the Sale shall not

                                                 13
DOCS_SF:101303.10 93856/003
               Case 18-12808-KG         Doc 358-1       Filed 07/09/19   Page 15 of 16



affect the validity of the Sale unless such authorization and consummation of the sale are duly

stayed pending such appeal. The Buyer and each Purchaser Support Party is a good faith buyer

within the meaning of section 363(m) of the Bankruptcy Code and, as such, is entitled to the full

protections of section 363(m) of the Bankruptcy Code.

         21.      The Sale and transactions contemplated in the Commitment Letter and the

Purchase Agreement may not be avoided, and no damages may be assessed against the Buyer,

White Eagle, WEGP or any Purchaser Support Party under section 363(n) of the Bankruptcy

Code.

         22.      Nothing contained in any plan of reorganization or liquidation, or order of any

type or kind (including any order dismissing the Debtors’ bankruptcy cases) entered in (a) these

chapter 11 cases, (b) any subsequent chapter 7 case into which any such chapter 11 case may be

converted, or (c) any related preceding subsequent to the entry of this Order, shall conflict with

or derogate from the provisions of the Commitment Letter, the Purchase Agreement, the

Definitive Documentation, or this Order.

         23.      Pursuant to Bankruptcy Rules 6004(h) and 9014, this Order shall be effective

immediately upon entry and the Debtors are authorized to close the Sale immediately upon entry

of this Order or as otherwise provided in the Definitive Documentation.

         24.      No bulk sales law or any similar law of any state or jurisdiction applies in any

way to the Sale.

         25.      The failure to specifically include any particular provision of the Commitment

Letter or the Definitive Documentation in this Order shall not diminish or impair the

effectiveness of such provision, it being the intent of this Court that the Commitment Letter and

the Definitive Documentation be authorized and approved in their entirety.

                                                   14
DOCS_SF:101303.10 93856/003
               Case 18-12808-KG         Doc 358-1       Filed 07/09/19   Page 16 of 16



         26.      The Commitment Letter, the Purchase Agreement, the Definitive Documentation

and any related agreements, documents or other instruments (other than this Order) may be

modified, amended or supplemented by the parties thereto and in accordance with the terms

thereof, without further order of this Court, provided that any such modification, amendment or

supplement does not have a material adverse effect on the Debtors’ estates or any creditor

constituent.

         27.      To the extent there are any inconsistencies between the terms of this Order and

the Commitment, the terms of this Order shall govern. To the extent there are any

inconsistencies between the terms of this Order and the Definitive Documentation, the terms of

the Definitive Documentation shall govern.

         28.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

         29.      This Court shall retain jurisdiction to, among other things, interpret, implement

and enforce the terms of this Order, the Commitment Letter, and the Definitive Documentation,

all amendments thereto and any waivers and consents thereunder and each of the Definitive

Documentation and other agreements executed in connection therewith to which any Debtor is a

party or which had been assigned by any Debtor to the Buyer, and to adjudicate, if necessary,

any and all disputes relating in any way to the Sale.


Dated: ________________, 2019
                                                         Honorable Kevin Gross
                                                         United States Bankruptcy Judge




                                                   15
DOCS_SF:101303.10 93856/003
